CLARK, C. J., dissenting.
This is the first time the question has been presented to this Court of the right of the husband to subject the real estate of the wife to a lien for "work and labor done and materials furnished." This right is claimed under the last clause of section 2016 of the Revisal, which section reads as follows:
"2016. Every building built, rebuilt, repaired, or improved, together with the necessary lots on which such building may be situated, and every lot, farm, or vessel, or any kind of property, real or personal, not herein enumerated, shall be subject to a lien for the payment of all debts contracted for work done on the same, or materials furnished. This section shall apply to the property of married women when it shall appear that such building was built or repaired on her land with her consent or procurement, and in such case she shall be deemed to have contracted for such improvements."
This statute was held to be valid as to the contracts of married women with strangers, in Finger v. Hunter, 130 N.C. 529, which is approved inBall v. Paquin, 140 N.C. 95, and we do not doubt the power of the Legislature to include contracts between husband and wife.
The inquiry here is, Has it done so?
The object of all interpretations of statutes is to ascertain   (315) *Page 248 
the meaning and intention of the Legislature, and to enforce it. The courts are not bound by the letter of the law, which has been denominated its "body," but may consider its spirit, which has been called its "soul." Nor can the courts, when the intention is once discovered, refuse to enforce it because the facts of some particular case present a seeming hardship.
This case is between the administrator of the husband and the collateral relations of the wife, but the statute must be construed as between the husband and the wife, because if the husband could not enforce the lien against his wife, his administrator, who can have no greater right, can not do so against her heirs.
"In the construction, both of statutes and contracts, the intent of the framers and parties is to be sought, first of all, in the words employed, and if the words are free from ambiguity and doubt, and express plainly, clearly, and distinctly the sense of the framers of the instrument, there is no occasion to resort to other means of interpretation." Black Inter. Laws, 37.
The language under consideration is: "This section shall apply to the property of married women when it shall appear that such building was built or repaired on her land with her consent or procurement, and in such case she shall be deemed to have contracted for such improvements."
We do not think this was intended to embrace contracts with the husband. If it does, the husband and wife may be living together, and the husband may propose to build a house on her land, and if she consents for him to do so, he can have a lien, or if she asks him to build a house on a vacant lot belonging to her and he does so, the same result follows. In the one case she has "consented" and in the other has "procured" the building to be built on her land.
This construction is not in accordance with the relationship existing between husband and wife, as recognized by law, and would convert every gift of money used in improving her property into a liability. The presumption of law arising from the relationship of the parties is that improvements placed on the land of the wife by the husband are (316) a gift. Arrington v. Arrington, 114 N.C. 119. This view is further strengthened by the language, "she shall be deemed to have contracted for such improvements." The Legislature inserted this language because of the decisions of this Court, "that there must be a debt due from the owner of the property before there can be a lien."Baker v. Robbins, 119 N.C. 289; Weathers v. Borders, 124 N.C. 610; and in order to sustain the position of the plaintiff it must be held, not only that the husband has a lien, but that the relation of creditor and debtor exists between him and his wife. *Page 249 
When the language is of doubtful meaning, the courts may inquire as to the evils to be remedied.
The part of the section being considered was adopted by the Legislature in 1901 as an amendment to the original act, and prior to its enactment no case had been presented to this Court in which a wife had employed a husband to erect a building on her land, and in which, upon refusal on her part to pay, he had asked the courts to enforce a lien in his favor; but several cases had been considered involving the rights of strangers, in which it had been held that a lien could not be enforced against a married woman, although the improvements were made with her knowledge and consent and her property was enhanced in value. Weir v. Page, 109 N.C. 220;Thompson v. Taylor, 110 N.C. 70; Weathers v. Borders, 124 N.C. 610.
Is it not reasonable to conclude that the Legislature had in mind the law as declared in these cases, and, recognizing its injustice, was trying to remedy this evil, instead of having in contemplation that a case might arise of a husband who would build on his wife's land, with her consent, and then seek to sell her land to reimburse himself?
"Every statute must be construed with reference to the object to be accomplished by it. In order to ascertain this object, it is proper to consider the occasion and necessity for its enactment, the defects or evils in the former law, and the remedy provided by the new one." Cyc., vol. 36, 1110.
Again, statutes are to be construed with reference to the common (317) law in existence at the time of their enactment, and in connection with other statutes which relate to the same subject-matter.
"Later statutes are considered as supplementary or complementary to the earlier enactments. In the course of the entire legislative dealing with the subject we are to discover the progressive development of a uniform and consistent design. . . . In the passage of each act, the legislative body must be supposed to have had in mind and in contemplation the existing legislation on the same subject, and to have shaped its new enactment with reference thereto. . . . To illustrate further, all the statutes of the same State, relating to the property rights and contracts of married women, removing their common-law disabilities, authorizing them to manage their separate estates, to engage in business etc., are to be read and construed together as constituting one system." Black Inter. Laws, p. 204.
At the time this statute was enacted the common law declaring that improvements placed on the land of the wife by the husband were presumed to be a gift, and section 2107 of the Revisal, providing that no contract between husband and wife affecting or charging any part of her *Page 250 
real estate, should be valid unless such contract was in writing and proved as required for conveyances at law, and unless it appeared to the officer taking her private examination that the contract was not unreasonable and not injurious to her, and that these facts should appear in the probate, were in force.
This presumption of law and this statute must be operative as applied to this case, if the contention of the plaintiff can be sustained. "The law does not favor the repeal of an older statute by mere implication. The implication, in order to be operative, must be necessary, and if it arises out of repugnancy between the two acts, the later abrogates the older only to the extent that it is inconsistent and irreconcilable with it." Winslowv. Morton, 118 N.C. 491.
White v. Wayne, 25 N.Y. 332, is similar to this case. The Legislature of New York passed an act authorizing married women (318) to devise or convey their real and personal property as if they were unmarried, and it was contended that this enabled the wife to convey to her husband. The Court says with reference to this contention: "Taking away that disability (the disability of married women to convey), she would have power to make all such conveyances as were not forbidden by special provisions of law; but such general statutes are never understood to overreach particular prohibitions, founded on special reasons of policy or convenience," and it was held that the deed was not valid.
In Kneil v. Eggleston, 140 Mass. 202, it was held that the husband could not make a valid contract with his wife under a general statute allowing her to contract as a feme sole. To the same effect is McCorkle v.Goldsmith, 60 Mo., 479. The reasoning applies with great force to a statute guarding with such care the rights of the wife, and requiring a judicial investigation before she is made liable.
In Thompson v. Thompson, 218 U.S. 611, the wife sued the husband for damages for an assault, claiming the right to do so under a statute of the District of Columbia giving the right to married women to sue "for torts committed against them as if they were unmarried." The Court held that such an action could not be maintained at common law nor under the statute.
Mr. Justice Day, speaking for the Court, says: "It must be presumed that the legislators who enacted this statute were familiar with the long-established policy of the common law, and were not unmindful of the radical changes in the policy of centuries which such legislation as is here suggested would bring about. Conceding it to be within the power of the Legislature to make this alteration in the law, if it saw fit to do so, nevertheless such radical and far-reaching changes should only be wrought by language so clear and plain as to be *Page 251 
unmistakable evidence of the legislative intention. Had it been the legislative purpose not only to permit the wife to bring suits free from her husband's participation and control, but to bring actions against him also for injuries to person or property, as though they were strangers, thus emphasizing and publishing differences which otherwise might not be serious, it would have been easy to have expressed that      (319) intent in terms of irresistible clearness.
"We can but regard this case as another of many attempts which have failed, to obtain by construction radical and far-reaching changes in the policy of the common law, not declared in the terms of the legislation under consideration."
It is said, however, that if any effect is given to the statute, it must dispense with the written consent of the husband as to contracts made by her with a stranger as is required by section 2094 of the Revisal, and that there is the same reason for saying that section 2107 does not apply.
We do not think the same reason exists. The statute requiring the written consent of the husband when dealing with a stranger was to protect her against an improvident contract, and there was no such relationship between her and the stranger as raised a presumption of undue influence and fraud, while the statute regulating contracts between husband and wife was "to protect the wife from the influence and control which the husband is presumed to have over her by reason of the marital relation." Sims v. Ray,96 N.C. 89. The law presumes that contracts between husband and wife affecting her real estate are executed under the influence and coercion of the husband and to rebut this presumption and render the contract valid, an officer of the law must examine the contract, and be satisfied that she is doing what is reasonable and not hurtful to her, and so certify, and we do not think it was the purpose of the Legislature to abrogate these requirements.
We conclude, therefore, that the plaintiff is not entitled to a lien under the statute, and it is decided in Weir v. Page, 109 N.C. 223, that a charge can not be established under principles of equity. In that case a stranger built a house on the land of a married woman, and in answer to the contention that equity would aid him, the Court says: "But counsel for the plaintiff says the defendant's property has been greatly enhanced in value by the work and labor done and the materials furnished, and that she enjoys the benefits of this increased value at the expense of the plaintiff, and upon broad principles of equity, ex equo etbono, he is entitled to compensation and ought to be paid by the (320) defendant, who enjoys the benefit of the increased value. The only answer to this — and so far as this Court is concerned or has power, it is conclusive — is that the law to which reference has been made clearly *Page 252 
and explicitly declares otherwise, unless the work and labor had been done and the materials furnished under a contract allowed by law. It is the duty of this Court to construe and declare the law, and it is not within its province to make or alter it."
The facts of this particular case can not change the construction of the statute, but when considered they do not rebut the presumption of a gift. It is true, the plaintiff introduced a note signed by the wife in October, 1907, about four years after the work was begun and when it was near completion, but the presumption of law is that this note was executed under the influence of the husband, and there was no evidence to the contrary.
No error.